Whitfield, C. J.
Frank M. Penton and Ab Penton were jointly indicted for the murder of George Allen. The former was acquitted; and the latter was convicted of manslaughter, and took writ of error. Several special venires were exhausted in securing a jury. Over the objection of the defendant the court directed that the special venire ordered in another case be used in this case. It does not appear that the special venire used over objection was not legally formed or that any of the jurors *413taken from it were improper jurors, or that the defendant exhausted his peremptory challenges, and was obliged to take an objectionable juror because he-.liad no further peremptory challenges.
An objection on the ground that it was leading was to any particular persons as jurors. When no injury to the defendant has resulted therefrom an irregularity not amounting to the denial of a substantial right in the selection and empanelling of the jurors will not avail on objection and exception. McRae v. State, 62 Fla. 74, 57 South. Rep. 348; Young v. State, 63 Fla. 55, 58 South. Rep. 188. There is nothing to indicate that the defendant was injured or that he has been denied a substantial right in the use of the special venire drawn for another case.
An objection on the ground that it was leading was overruled to the following question asked by the court: “Dr. Smith, did George Allen express the belief to you that he was going to die?” It is within the discretion of the trial Judge to permit leading questions, and stich discretion is not reviewable on writ of error. Anthony v. State, 44 Fla. 1, 32 South. Rep. 818; Johnson v. State and Padgett v. State, decided this term.
There is evidence to sustain the verdict, and no material errors of procedure that could reasonably have injuriously affected a substantial right of the defendant appear in the transcript.
The judgment is affirmed.
Taylor, Shackleford, Cockrell and Hocker, J. J., concur.